        Case 2:19-cv-02002-WB Document 57 Filed 07/30/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESSICA RAMSAY                            :
                                          :              CIVIL ACTION
                                          :
                                          :
               v.                         :
                                          :
                                          :
NATIONAL BOARD OF MEDICAL                 :              NO.: 19-cv-02002
EXAMINERS                                 :
                                      ORDER

               AND NOW, this 30TH day of JULY 2021, in accordance with the court’s

procedure for random reassignment of cases, it is hereby,

               ORDERED that the above-captioned case is reassigned from the

calendar of the Honorable J. Curtis Joyner, to the calendar of the Honorable Wendy

Beetlestone.


                                              FOR THE COURT:


                                              JUAN R. SÁNCHEZ
                                              Chief Judge

                                              ATTEST:


                                              ________________________
                                              KATE BARKMAN
                                              Clerk of Court
